Citation Nr: 1722806	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-00 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 through December 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge in a November 2016 videoconference hearing.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most persuasive medical evidence establishes that the Veteran's bladder cancer is more likely than not etiologically related to his long history of smoking than to his exposure to diesel fuel during service.


CONCLUSION OF LAW

The criteria for service connection for bladder cancer have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.303, 3.304) were initially provided to the Veteran in the 2016 Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Although significant evidence has been associated with the file since the statement of the case was issued in 2016, waiver of any further consideration of that evidence by the RO by issuing a supplemental statement of the case was provided on the record at the hearing before the undersigned.
Further, the Veteran has not alleged any deficiency with the conduct of his hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The Veteran claims his bladder cancer was caused by exposure to petroleum fuel oils while stationed aboard the USS Odax and USS Darter.  He reported that while aboard the submarines, he was constantly exposed to and drenched in diesel fuel.

The Veteran was afforded a VA examination in October 2014.  The examiner noted the Veteran had smoked two packs of cigarettes a day for 40 years.  However, the examiner could not determine the etiology of the Veteran's bladder cancer without resorting to mere speculation.  The examiner noted he did not know how much diesel fuel the Veteran was exposed to during service and for how long.  Also, the Veteran was a long time heavy smoker which is one of the most common causes of bladder cancer and is predictive of such a condition.  Since the examiner was unable to provide an opinion, this report provides neither evidence for or against the claim. 

In April 2017, the Board received an expert opinion from the Veterans Health Administration (VHA).  The physician accepted the Veteran's testimony that he had had near-daily exposure to petroleum for approximately one year while on active duty, which at times soaked his clothes or skin.  She also noted he had an extensive smoking history of two packs of cigarettes a day for about 20 years.   The physician reviewed pertinent medical literature and noted that current smokers were four times more likely to get bladder cancer as non-smokers, and past smokers were twice as likely to develop bladder cancer.   Further, smoking increased the risk of developing bladder cancer 3.6 fold in men, while exposure to petroleum increased the risk by 1.4 fold.   The physician discussed other potential exposures that increase the risk of developing bladder cancer, and the list included petroleum.  The physician opined it was much more likely that the Veteran's smoking led to his bladder cancer due to his 20 year history of smoking, rather than his one year history of heavy exposure to petroleum, given petroleum's relatively small contribution to the development of bladder cancer.  She acknowledged that petroleum products (or diesel fuel) can lead to cancer, but she concluded that was less likely in this Veteran's case, based on her review of the case and the details of his exposure.

As the October 2014 examiner could not form an opinion as to the etiology of the Veteran's bladder cancer without resort to mere speculation, the April 2017 VHA report is the only adequate opinion of record.  The 2017 opinion is exceedingly thorough, reviewing the Veteran's claims file, considering his lay statements, and discussing the medical principles applicable to this case.  The opinion is clearly negative, and, again, is the only probative opinion of record. 

The Veteran submitted a February 2008 Board decision granting service connection for a claim of bladder cancer due to diesel fuel exposure.  The Board notes that VA decisions, by the ROs and by the Board, are nonprecedential in nature.  Each case presented to the Board must be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1303.  The February 2008 decision neither discusses how extensive that Veteran's exposure was (although it is classified as "significant") nor mentions his smoking history.  That decision also discussed a positive medical opinion that was provided in that Veteran's case.  There is no positive opinion here, and the Veteran testified that no physician had ever told him his bladder cancer was linked to service.

Additionally, the Veteran has submitted articles linking petroleum exposure to bladder cancer.  However, the Board does not find the cited findings probative as they neither address the Veteran's specific facts, nor provide medical evidence of a link between the Veteran's bladder cancer and his exposure to diesel fuel.  The VHA opinion is specific to the facts of the case.  Further, the VHA examiner reviewed the studies and determined they come to the same conclusions she did, specifically that exposure to petroleum products increases the risk of bladder cancer 1.4 fold in men.

The Veteran's lay statements and testimony have been considered in this decision.  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Finally, during his November 2016 hearing, the Veteran claimed his bladder cancer was due to either diesel fuel or lead paint exposure.  Prior to the hearing, the Veteran had never claimed his bladder cancer was due to exposure to lead paint.  As discussed above, the article submitted noting lead paint exposure has been linked to bladder cancer is not probative in this case, especially as the article baldly states lead paint leads to bladder cancer.  Thus, there is no persuasive evidence in the record, medical or otherwise, suggesting the Veteran's bladder cancer could be related to lead paint exposure.  When asked at his hearing if any physician had ever linked his bladder cancer to "chemicals [or] environmental issues in the Navy," he replied no.  Therefore, without any competent evidence suggesting a relationship is possible, there is no duty to obtain any further opinion on this theory.

As the preponderance of the evidence weighs against the Veteran's claim for service connection for bladder cancer, the claim must be denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bladder cancer is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


